                                       ATTACHMENT A

                                  STIPULATION OF FACTS

        The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the followingfacts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

       On March 17, 2017, in the District of Maryland, the Defendant, DELONTE MACK
("MACK"), having been convicted of a crime punishable by imprisonment for a term exceeding
one year, did knowingly possess, in and affecting commerce, the following firearm and
ammunition: (1) a Smith and Wesson, Model SW40VE, .40 caliber, semi-automatic pistol; and (2)
14 rounds of ammunition.

        On February 25, 2017, around 12:43 p.m. near the intersection of N Street, SW and South
Capitol Street in Washington, D.C., MACK shot Individual 1 at close range multiple times in
Individual l's right shoulder, right flank, right toe, and groin. Individual 1 survived the shooting,
but remained in the hospital for several weeks and continues to suffer pain and limited mobility as
a result of the gunshot wounds.

       Based on these events, on March 17, 2017, United States Marshals responded to MACK's
apartment in Largo, Maryland, to serve an arrest warrant for MACK. When Marshals arrived at
the apartment, MACK was present. Located in plain view on a table was a quantity of marijuana
and pills. MACK told law enforcement officers that any drugs, money, or guns located at the
apartment belonged to MACK.

        Based on the narcotics seen in plain view, law enforcement officers obtained a search
warrant for MACK's apartment and took MACK into custody. During the search, law
enforcement recovered a black and silver .40 caliber Smith and Wesson handgun with an
obliterated serial number. The Smith and Wesson handgun was loaded with one round in the
chamber and 13 rounds in the magazine. Law enforcement officers further located $3,563 in U.S.
currency, and a heat sealed bag containing approximately 9 grams of marijuana. The Smith and
Wesson handgun found at MACK's apartment was a different handgun than the one MACK used
to shoot Individual 1 on February 25, 2017.

       The Smith and Wesson handgun and the ammunition were manufactured outside of
Maryland and thus traveled in interstate commerce prior to their recovery at MACK's apartment
on March 17, 2017. Prior to March 17, 2017, MACK had been convicted of a felony, which made
him ineligible to possess a firearm. Specifically, on April 5, 2011, in the District of Columbia
MACK was convicted of two counts of robbery. Also, on April 8, 2014, in the District of
Columbia, MACK was convicted of unlawful possession of a firearm by a convicted felon. As of
March 17, 2017, MACK's civil rights had not been restored.


                                                ***
SO STIPULATED:



                   6 B. Pulice
                 6Erin
                   1           Ai   14-c.:,‘
                  Assistant United States Attorney




                  Delonte Mack          •
                  Defendant




                  Counsel for Defendant
